Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-17-00006-CV

          MISSION WRECKER SERVICE, S.A., INC., Alanis Wrecker Service,
      Alanis Wrecker Service, Inc., Alejandro L. Alanis, Eric Wilhite, and Jim Champion,
                                          Appellants

                                               v.

                                 ASSURED TOWING, INC.,
                                       Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-18598
                          Honorable Gloria Saldaña, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court denying
appellants’ motion to dismiss is REVERSED, and the claims asserted by appellee against
appellants are DISMISSED. The cause is REMANDED to the trial court to determine the amount
appellants are entitled to be awarded under section 27.009 of the Texas Civil Practice and
Remedies Code. It is ORDERED that appellants recover their costs of appeal from appellee.

       SIGNED August 2, 2017.


                                                _____________________________
                                                Marialyn Barnard, Justice